Citation Nr: 0825385	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-26 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for conversion 
hysteria with petit mal seizures, currently evaluated as 30 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis, right knee.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sprain, left ankle.

4.  Entitlement to service connection for left varicocele.

5.  Entitlement to service connection for a back condition.

6.  Entitlement to service connection for small strokes with 
residual gait disturbance and speech impairment.

7.  Entitlement to service connection for vertigo.



REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated July 2003 and 
April 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, which denied the 
benefits sought on appeal.

In a February 2007 Supplemental Statement of the Case, the RO 
appears to have found that new and material evidence had been 
submitted to reopen the claims concerning the right knee 
condition and left ankle sprain.  The RO then denied the 
claim on the merits.  The Board, however, is required to 
independently consider whether the veteran has submitted new 
and material evidence warranting the reopening the claim 
before considering the claim on the merits.  Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).  As such, the issue in 
appellate status is as listed hereinabove.

In April 2008 the veteran appeared at the Roanoke, Virginia 
RO and testified by videoconference before the undersigned 
Veterans Law Judge sitting in Washington, D.C.  The 
transcript of that hearing is of record.

The issue of entitlement to service connection for vertigo is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not experienced at least one major 
seizure in the past two years, two or more minor seizures 
during a six month period, nor does he average five to eight 
minor seizures a week.

2.  By rating decision in June 1975, the RO denied 
entitlement to service connection for a right knee condition; 
the veteran was notified of the decision but he did not 
initiate an appeal.

3.  The evidence added to the record since the June 1975 
rating decision is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim. 

4.  A right knee condition is not shown by competent medical 
evidence to have a nexus or relationship to service.

5.  By rating decision in December 1981, the RO denied 
entitlement to service connection for a left ankle sprain; 
the veteran was notified of the decision but he did not 
initiate an appeal.

6.  The evidence added to the record since the December 1981 
rating decision is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.

7.  A left ankle sprain is not shown by competent medical 
evidence to have a nexus or relationship to service.

8.  At his April 2008 hearing before the Board, the veteran 
withdrew his appeal concerning entitlement to service 
connection for a left varicocele.

9.  A back condition is not shown by competent medical 
evidence to have a nexus or relationship to service.

10.  The veteran did not incur a CVA (cerebrovascular 
accident) during his active duty service or for many years 
thereafter, nor was it otherwise causally related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for conversion hysteria with petit mal seizures have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, 
Diagnostic Code 8911 (2007).

2.  The June 1975 rating decision denying service connection 
for a right knee condition is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 (2007).

3.  The evidence submitted since the June 1975 rating 
decision denying entitlement to service connection for a 
right knee condition is new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

4.  A right knee condition was not incurred in or aggravated 
by active military service, and it may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

5.  The December 1981 rating decision denying service 
connection for a left ankle sprain is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

6.  The evidence submitted since the December 1981 rating 
decision denying entitlement to service connection for a left 
ankle sprain is new and material.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

7.  A left ankle sprain was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.

8.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a left 
varicocele have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2007).

9.  A back condition was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

10.  Small strokes with residual gait disturbance and speech 
impairment was not incurred in or aggravated by active 
military service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation for conversion hysteria with petit 
mal seizures

The present appeal involves the veteran's claim that the 
severity of his service-connected conversion hysteria with 
petit mal seizures warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321 and Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected seizure disorder has been 
rated as analogous to epilepsy under 38 C.F.R. § 4.124a 
Diagnostic Code 8911. 38 C.F.R. § 4.124a. Under Diagnostic 
Code 8911, when there is at least 1 major seizure in the last 
6 months or 2 in the last year, or averaging at least 5 to 8 
minor seizures weekly warrants a 40 percent rating.  A 60 
percent rating is warranted when the disability averages at 
least 1 major seizure in 4 months over the last year, or 9 to 
10 minor seizures per week.  An 80 percent rating is assigned 
when the disability averages at least 1 major seizure in 3 
months over the last year, or more than 10 minor seizures 
weekly.  A 100 percent rating is warranted when the 
disability averages at least 1 major seizure per month over 
the last year. 

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type). 38 C.F.R. § 4.124a, Notes (1) and (2).  Where 
continuous medication is required to control the epilepsy, 10 
percent is the minimum evaluation. 


At an April 2003 VA examination, the veteran reported that he 
had not had a seizure since 1977.  The veteran stated that 
when he felt a seizure coming on he took a Tegretol and laid 
down for an hour or so and actually did not have a seizure.  
He indicated that aggravating factors were stress and heavy 
labor.  The examiner noted that the veteran had vertigo.  
After examination, the examiner noted a diagnosis of petit 
mal seizures with no seizure since 1977 and was back on 
Tegretol as of 2001.

At his July 2004 RO hearing, the veteran testified that he 
was placed on Carbohyzadine last year for his seizures.  The 
veteran indicated that he was unable to get a job because of 
his dizziness.  He stated he slept a great deal of time.  The 
veteran described falling incidents in which he became dizzy.  
He stated the last time he passed out was in 1986.  The 
veteran's sister indicated that she observed him just staring 
approximately three to four times a day.  

Medical records from Carilion Roanoke Memorial Hospital 
indicate that the veteran was treated for vertigo in January 
and September 2005 and prescribed Valium.  

VA treatment records dated 2001 to 2005 show complaints of 
dizziness.  In April 2005 the veteran was seen for complaints 
of dizziness when getting up.  The examiner noted normal 
visual tracking and no spontaneous or gaze evoked nystagmus.  
Visual acuity test was normal as was Hallpike test.  The 
diagnosis was benign positional vertigo.  

An October 2005 neurology follow-up noted that the veteran 
had been see in the past for a seizure disorder and was seen 
in December 2004.  He was on Tegretol and denied having had 
any major seizures for a number of years.  He reported that 
over the last three months he had to go to the hospital about 
six times for episodes of true vertigo.  It was noted that 
the veteran had been taken to Roanoke Memorial Emergency room 
on multiple occasions and was given Valium which stopped the 
symptoms.  The examination showed his gait to be stable, he 
was asymptomatic, his speech was clear, and he could get up 
and down from a chair without difficulty.  There was no 
nystagmus on extraocular movement testing.  His eyes showed a 
full range of gaze.  His pupils were normally active and of 
normal size.  His speech was clear.  Tongue and palate moved 
in the midline, his face was symmetric, sternocleidomastoid 
strength was normal.  There was no drift on Barany, his grip 
strength was symmetric, his muscle tone and bulk were normal, 
muscle power was 5/5, there was no ataxia, no dysmetria, no 
tremor, and his reflexes were symmetric but hypoactive.  The 
examiner noted a history of a seizure disorder which so far 
appeared to be well controlled although the episodes of 
vertigo could possibly have been partial seizures.  It was 
noted that these episodes did however sound more like 
possible Meniere's disease with the associated tinnitus 
though he denied any change in hearing.  

VA medical records dated October 2005 to November 2005 show 
treatment for slurred speech in November 2005 and the 
possibility of a cerebral circulation stroke was noted.  No 
definitive diagnosis was shown.  

Medical records from Carilion Health System, Roanoke Memorial 
Hospital dated in August 2006 indicated that the veteran 
likely had a stroke; however, a diagnosis of Tegretol 
toxicity was noted.  His dose was adjusted by the consulting 
neurologist.  The veteran's symptoms had resolved after 
withholding of his Tegretol.  CT scan showed no evidence of 
acute changes; however, there were patchy white matter 
hypodensities, consistent with small vessel ischemic disease.  
There was no evidence of hemorrhage.

At a September 2006 VA examination, the examiner noted that 
since it was very difficult to get much information from the 
veteran, he referred back to his history and physical 
examination of January 2000.  The veteran indicated he had 
seizures all the time until he was put on seizure medication 
in 1975.  The examiner noted that the veteran was not on 
seizure medication when he examined him in 2000, but was back 
on the medication.  The veteran stated that he knows when a 
seizure is coming on as he got light headed and his head 
"starts swimming."  He indicated he did not have a seizure 
unless he did something strenuous.  The veteran reported 
having a seizure/vertigo once a week.  The examiner noted 
that the veteran had been hospitalized for vertigo multiple 
times in the past year.  The veteran reported he used a cane 
due to his vertigo.  He also reported malaise and dizziness.  
He had no visual disturbances.  


The examination showed all cranial nerves intact.  Head, 
eyes, ears, nose, and throat were normal.  His gait was 
normal and he walked on his heels, toes, and outside of his 
feet with no pain.  The diagnoses included petit mal seizures 
with no seizure in several years; however, he did have 
frequent problems with vertigo and Tegretol appeared to be 
handling the seizures well.  

At a September 2006 VA mental disorders examination, the 
examiner noted that the veteran had a history of being 
diagnosed with a conversion disorder as a cause of his 
seizures; however, the examiner noted that there had been a 
real and actual cause of his seizures in the past, given his 
head injury.  He had a history of an abnormal EEG years ago.  
His condition has responded well to treatment with Tegretol, 
and he had not had any actual seizures in many, many years 
and he had been diagnosed with actual seizures and treated 
for them.  Therefore, it was the examiner's opinion, based on 
review of the records, that it was more likely than not that 
the veteran's seizure disorder is an actual seizure disorder 
and not a true conversion disorder.  In addition, he has been 
diagnosed with various actual causes of his vertigo and it 
was therefore not likely that the vertigo is the result of 
any emotional or mental condition either.  

VA treatment records dated 2006 to 2007 show that in March 
2006, the veteran's seizures were well controlled with 
Tegretol.  The veteran denied having seizures in quite some 
time.  A September 2007 note indicates the veteran was having 
left sided numbness involving his left arm and part of his 
face.  He reported two to three episodes a day for the past 
two months.  The veteran's sister indicated that during his 
last episode his face went blank, there was facial droop, and 
he leaned to the left from a sitting position.  He came to in 
five minutes and was somewhat confused.  The examiner noted 
that there had been a work up concerning a possible stroke.  
Carotid dopplers and EKG were negative.  CT of the head was 
pending.  The veteran was not able to tolerate MRI due to 
clostrophobia.  The record stated that given the frequency 
and his sister's account of his symptoms, it appeared to be 
partial seizures in etiology.  

At an April 2008 Board videoconference hearing, the veteran's 
sister testified that the veteran had between four to five 
seizures a day, in which he falls or drools, and stares into 
space.  She also indicated that he fell out of bed during the 
night.  She stated the last time an ambulance had to be 
called for the veteran was approximately two months ago 
because of "vertigo, seizures, whatever".  They checked him 
out and stated he was having a vertigo seizure.  The 
veteran's sister also stated that in 2007 he was found to 
have been overmedicated on his Tegretol.  The veteran 
testified that he fell 15 to 20 times a day.  

The medical evidence reveals that veteran's seizure disorder 
was manifested by no more than an average of at least one 
major seizure in four months over the last year or nine or 
ten minor seizures per week.  The medical evidence reveals 
that the veteran was provided emergency treatment on multiple 
occasions for his vertigo and medical records in August 2006 
indicated that the veteran likely had a stroke; however, a 
diagnosis of Tegretol toxicity was noted.  In September 2007, 
the veteran was seen after complaints of left sided numbness 
in the left arm and part of his face.  The veteran's sister 
reported that his face went blank and he came to in five 
minutes and was somewhat confused.  The medical notes 
indicated partial seizures based on the veteran's sister's 
account of his symptoms.  

The Board acknowledges that throughout the pendency of this 
appeal, the veteran has experienced some seizure activity, 
however, it did not rise to a level of severity such as to 
warrant a 40 percent disability rating.  The veteran's 
documented seizure history does not reveal a major seizure.  
Accordingly, without a history of any major seizure activity, 
in order to warrant the next available schedular rating of 40 
percent, at any point throughout this appeal, there would 
have to be evidence of at least five to eight minor seizures 
a week.  Although the veteran complained of daily seizures 
this was not confirmed by a medical finding. 

For the reasons stated above, the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's seizures.  Thus, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II.  New and material evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett.  If the Board finds that new and 
material evidence is not offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran's claims for service connection for a right knee 
condition and left ankle injury were denied in June 1975 and 
December 1981 rating decisions.

Evidence received subsequent to the June 1975 rating decision 
included:

A July 2004 RO hearing in which the veteran testified that 
during a night jump in the military he landed in a tree and 
injured his right knee.  He stated that he had surgery and 
they took the ligaments and cartilage out and later had to go 
back and reoperate because they did not get all the "stuff" 
out of it.  

Treatment records from Roanoke Memorial Hospital dated in 
January 2005 showed complaints of right knee pain.  

VA treatment records dated October 2001 to October 2005 show 
the veteran was issued knee braces in May 2005 to decrease 
knee pain when weight bearing.  

A September 2006 VA examination which diagnosed severe 
advanced degenerative joint disease of the right knee noted 
on x-rays.  

At an April 2008 Board video conference hearing, it was 
contended that the veteran suffered injuries in service as a 
parachutist.  

Evidence received subsequent to the December 1981 rating 
decision for a left ankle sprain included:

At a July 2004 RO hearing, the veteran testified that he 
injured his right knee while in the military.  

A September 2006 VA examination showed swelling of the left 
ankle, deformity, crepitus, no laxity, tender medially and 
laterally.  The diagnosis was chronic left ankle sprain.  X-
rays were noted as negative.  

At an April 2008 Board video conference hearing, the veteran 
testified that he hurt his foot while in service.  


The Board agrees with the RO's decision to reopen the 
appellant's claims.  38 C.F.R. § 3.156 (2007).  Accordingly, 
the Board will proceed to the merits of each claim.

III.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) and 
cerebral vascular accident (brain hemorrhage) are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.


A.  Right knee arthritis

Service medical records are negative for complaints, 
treatment, or diagnosis of a right knee condition.  

At a February 3, 1975 VA examination, the veteran complained 
of torn ligaments in the right knee which reportedly occurred 
in 1957.  The examiner noted pain in the right knee with 
crepitation but there was no swelling and range of motion was 
normal with no laxity in the ligaments.  

Medical records from Community Hospital of Roanoke Valley 
indicated that the veteran underwent an excision of the right 
medial meniscus for a bucket handle tear.

At a July 2004 RO hearing, the veteran testified that during 
a night jump in the military he landed in a tree and injured 
his right knee.  He stated that he had surgery and they took 
the ligaments and cartilage out and later had to go back and 
reoperate because they did not get all the "stuff" out of 
it.

Treatment records from Roanoke Memorial Hospital dated in 
January 2005 showed complaints of right knee pain.  

VA treatment records dated October 2001 to October 2005 show 
the veteran was issued knee braces in May 2005 to decrease 
knee pain when weight bearing.  

At a September 2006 VA examination, the examiner asked the 
veteran about a 1957 pre-service injury of his right knee and 
the veteran responded that he did not remember such an 
injury.  The examiner indicated that most every question that 
was asked of the veteran he responded he did not know.  The 
veteran reported that he hurt his right knee in a parachute 
jump at Fort Bragg in 1956.  He indicated he had surgery at 
the VA in 1968 in which cartilage was removed and they fixed 
his tendons.  He stated he had three shots in the right knee 
last year.  After examination, the examiner diagnosed severe 
advanced degenerative joint disease of the right knee noted 
on x-rays.

The examiner noted that the veteran had no disabilities 
related to service connected peitit mal seizures due to 
falls.  The examiner reviewed the service medical records and 
noted a July 1958 separation examination which made no 
mention of a right knee problem.  The examiner opined that 
the veteran's right knee arthritis was not service connected.

At an April 2008 Board videoconference hearing, it was 
contended that the veteran suffered injuries in service as a 
parachutist.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of arthritis within one 
year of discharge from active duty. The veteran's discharge 
date was 1958 and the first evidence presented as to any 
complaints of a right knee condition was in 1975.  As such, 
there was a considerable length of time between the veteran's 
separation from service and any indication of a right knee 
condition.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  Given 
length of time between the veteran's separation from military 
service and his complaints of a right knee condition in 1975, 
the record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d).

Moreover, the evidence of a nexus or link between service and 
the veteran's right knee condition is limited to his own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Absent competent medical evidence relating the veteran's 
right knee condition to active service, he is not entitled to 
service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right knee condition.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.

B.  Left ankle sprain

Service medical records show that the veteran sprained his 
left ankle in December 1956.  X-rays were negative.  The 
veteran was later seen for a foot condition; however, the 
remainder of the service medical records are negative for any 
further indication of problems with the left ankle.  

A February 1975 VA examination was negative for complaints or 
findings of a left ankle condition.

At a July 2004 RO hearing, the veteran testified that he 
injured his left ankle while in the military.

At a September 2006 VA examination, the examiner noted 
swelling in the left ankle, deformity, crepitus, no laxity, 
tender medially and laterally.  After examination, the 
examiner diagnosed chronic left ankle sprain with negative x-
rays.  The examiner noted that there were no disabilities 
related to the service connected disability due to falls from 
seizures.  

The examiner noted the veteran's left ankle sprain in the 
service in December 1956 with negative x-rays and indicated 
he had a foot problem in January 1957 that would not cause 
his left ankle sprain and his separation physical examination 
in July 1958 was negative concerning any left ankle problems.  
The examiner also noted that in January 1957 the veteran had 
a swollen right foot with high arch and he was put on a 
temporary profile for no running or physical training.  There 
were multiple visits for his painful left foot; however, the 
examiner noted there was no indication of any left ankle 
problems.  

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against granting 
service connection for a left ankle sprain.

Although the service medical records showed the veteran was 
treated for a sprained ankle in December 1956, there was no 
evidence of a chronic disability shown in the records.  The 
February 1975 VA examination was negative for complaints or 
findings of a left ankle condition.  The evidence of record 
does not show that the veteran's current claimed left ankle 
sprain is etiologically related to his active service.  
Further, the Board finds that there is no competent medical 
evidence of record which shows that the veteran's claimed 
disability was incurred due to events during active service.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107.  Consequently, the veteran's claim for service 
connection for a left ankle sprain is denied.

C.  Withdrawal of left varicocele claim

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).

In June 2004, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to service 
connection for a left varicocele as identified in the May 
2004 statement of the case.

In April 2008 a Board video conference hearing was held 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107.  The transcript of the hearing shows that 
the appellant, through his representative, withdrew the 
appeal for the claim of entitlement to service connection for 
a left varicocele.  The oral statement, when transcribed, 
became a "writing." Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Therefore, the Board finds that the appeal for the claim of 
entitlement to service connection for a left varicocele has 
been withdrawn.  38 C.F.R. § 20.204.  The case is now ready 
for appellate review.

As the appellant has withdrawn his appeals as to the issue of 
entitlement to service connection for a left varicocele, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to service connection 
for a left varicocele is dismissed.

D.  Back condition

Service medical records note that the veteran was shoveling 
coal in the boiler of the company area and had an onset of 
severe pain in his back.  The veteran reported hurting his 
back in May 1956 and had trouble with it ever since.  He wore 
a brace in 1957 for one week and the diagnosis was not 
provided.  The July 1958 separation examination noted normal 
clinical evaluation of the back.

A February 1975 VA examination was negative for complaints or 
findings of a back condition.

VA treatment records show that the veteran was seen for 
severe back pain in July 1999.  He denied any weakness or 
paresthesia.  He denied any fall or injury.  The diagnosis 
was chronic back pain.

At his July 2004 Board videoconference hearing the veteran 
testified that his back condition was the result of falling 
from being dizzy and not any injury in service.  

At his September 2006 VA examination, the veteran reported 
stiffness and weakness in his lower back.  He knew of no 
injury, but thought he was treated in service, but did not 
remember what or when that was.  He has had no treatment, as 
far as he knew, for his lumbosacral spine since he has been 
out of the service.  The examiner noted that the veteran 
totaled his car in June 2006 and hurt his back and neck.  X-
rays were negative.  X-rays of the lumbosacral spine in 
September 2006 showed ligamentous calcifications in the lower 
dorsal spine, L1 showed minimal apparent old anterior 
vertebral body wedging.  There was degenerative disc disease 
changes throughout the lumbar vertebrae all having small 
spurs.  

The examiner noted that there were no back disabilities 
related to the veteran's seizure disorder due to falls from 
seizures.  The veteran was noted to have an episode of back 
pain on several occasions while on active duty and each time 
apparently it was a back sprain with no indication of any 
other severe back injuries and was able to return to full 
duty each time.  The examiner noted that there was no 
disability that he was complaining of that is related to his 
seizure problem.  

At his April 2008 Board videoconference hearing the veteran 
testified that he fell from a seizure and wrenched his back.  
He stated he went to the VA hospital and they kicked him out 
and said nothing was wrong with him.  He indicated that he 
later went to Roanoke Memorial Hospital and x-rays noted a 
crack in his rib from the fall.  It was also argued that the 
veteran's back condition was a result of his compromised gait 
due to his pre-existing foot condition and knee injury.

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection on both direct and secondary bases for a 
back condition.

Although the service medical records showed treatment for 
back sprain in service, there was no evidence of a chronic 
disability shown in the records.  A back condition was not 
documented until many years after separation from service.  
As such, there was a considerable length of time between the 
veteran's separation from service and his diagnosis of a back 
condition.  See Maxson, supra.  There is no competent 
evidence directly linking his disorder to service.  In light 
of the foregoing, the Board finds that the preponderance of 
the competent evidence of record is against entitlement to 
direct service connection for a back condition.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

With respect to any claim of entitlement to service 
connection on a secondary basis, the September 2006 VA 
examiner opined, after reviewing the claims file, that the 
veteran's back condition was not secondary to his service 
connected seizure disorder.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. 5107(b); Gilbert, 
supra. 

E.  Small strokes

Service medical records are negative for a diagnosis of 
stroke.  

VA treatment records dated in November 2005 showed treatment 
for slurred speech and a concern regarding the possibility of 
cerebrovascular accident was noted.  He was evaluated with no 
definitive diagnosis made.  

Medical records from Carilion Health System, Roanoke Memorial 
Hospital dated in August 2006 indicated that the veteran 
likely had a stroke; however, a diagnosis of Tegretol 
toxicity was noted.  His dose was adjusted by the consulting 
neurologist.  The veteran's symptoms had resolved after 
withholding of his Tegretol.  CT scan showed no evidence of 
acute changes; however, there were patchy white matter 
hypodensities, consistent with small vessel ischemic disease.  

At a September 2006 VA examination, the examiner did not note 
any diagnosis of stroke, slurred speech, or gait disturbance.  
The examination showed all cranial nerves intact.  Head, 
eyes, ears, nose, and throat were normal.  His gait was 
normal and he walked on his heels, toes, and outside of his 
feet with no pain.  The diagnoses included petit mal seizures 
with no seizure in several years; however, he did have 
frequent problems with vertigo and Tegretol appeared to be 
handling the seizures well.  


At his April 2008 Board videoconference hearing, there was 
testimony concerning seizures but no specific statements 
concerning stroke.

After reviewing the veteran's claims folders, the Board finds 
that there is no evidence of a stroke or CVA during his 
military service or for many years thereafter.  Moreover, 
there is no competent evidence of record linking any of these 
current conditions to the veteran's military service.

As noted above, there is presumptive service connection for a 
cerebral vascular accident (brain hemorrhage) if it occurs 
within one year of service.  See 38 C.F.R. §§ 3.307, 3.309, 
supra.  There is no indication that the veteran suffered a 
cerebral vascular accident within one year of service.  The 
veteran cannot benefit from the presumption.  See Id.

Although the veteran contends that his claimed small strokes 
with residual gait disturbance and speech impairment resulted 
from his military service, his statements are not competent 
evidence to establish a diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The weight of the competent evidence of record demonstrates 
that the claimed condition on appeal began many years after 
the veteran's discharge from military service and is not 
shown to be related thereto.  As the preponderance of the 
evidence is against the claim for service connection for 
small strokes with residual gait disturbance and speech 
impairment, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  See 38 U.S.C.A. 5107(b); Gilbert, 
supra. 

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2003, September 2004, and January 2007 letters the 
RO sent the veteran the required notice.  The letter 
specifically informed him of the type of evidence needed to 
support the claims, who was responsible for obtaining 
relevant evidence, where to send the evidence, and what he 
should do if she had questions or needed assistance.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2006.  
The timing of the specific notice required by Dingess is 
harmless in this instance because an increased evaluation for 
the veteran's seizure disorder and service connection claims 
have been denied.  Any questions as to the disability rating 
or the effective date to be assigned are moot.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the March 2003, September 
2004, and January 2007 letters were in substantial compliance 
with the first and fourth requirements of Vazquez-Flores to 
the extent that the veteran was notified that he needed to 
submit evidence of worsening that could include specific 
medical evidence, as well as lay evidence from other 
individuals who could describe from their knowledge and 
personal observations in what manner his disability had 
worsened.

The Board is aware that the duty to assist letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
VA examinations involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the veteran's 
access to his VA examination reports, reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examination as well as at his hearings, the Board 
is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Finally, the Board notes that the November 2005 Supplemental 
Statement of the Case containing the applicable rating 
criteria served to render any pre-adjudicatory notice error 
non-prejudicial.  Vazquez-Flores, supra.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.

The veteran's VA treatment records, VA examinations, and 
private medical records have been associated with the claims 
file.  Neither the veteran nor his representative have 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating.


ORDER

Entitlement to an evaluation greater than 30 percent for 
conversion hysteria with petit mal seizures is denied.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right knee 
condition.

Entitlement to service connection for a right knee condition 
is denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left ankle 
sprain.

Entitlement to service connection for a left ankle sprain is 
denied.

The appeal concerning the issue of entitlement to service 
connection for a left varicocele is dismissed.

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for small strokes with 
residual gait disturbance and speech impairment is denied.


REMAND

At his April 2008 Board videoconference hearing, it was 
contended that the veteran's vertigo was a result of his 
increased seizure disorder.  The September 2006 VA examiner 
did not opine as to whether the veteran's vertigo was 
etiologically related to his service-connected seizure 
disorder.  The Board finds such an examination to be 
"necessary" under 38 U.S.C.A. § 5103A(d) in view of continued 
hospitalizations for vertigo and the veteran's claims of 
increased seizures. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination with an appropriate examiner, 
to determine the nature and etiology of 
his claimed vertigo.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.

2.  All tests and studies deemed 
necessary by the examiner should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any current vertigo is 
etiologically related to either the 
veteran's service-connected seizure 
disorder or to his period of active 
service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim of 
service connection for vertigo, to 
include as secondary to conversion 
hysteria with petit mal seizures should 
be readjudicated.  If the determination 
of the claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


